Hinton, J.,
dissented.
The decree was as follows:
This day came again the parties, by their counsel, and the court, having maturely considered the transcript of the record of the decree aforesaid and the arguments of counsel, is of opinion, for reasons stated in writing and filed with the record, that the said circuit court erred in refusing to permit the use of expert testimony on the trial of the issue in this cause, as set forth in Exceptions No. 1, No. 2, No. 3, and No. 4, taken in the trial of the said issue; therefore it is decreed and ordered that the said decree be reversed and annulled, and that the appellants recover against the appellees their costs by them expended in the prosecution of their appeal aforesaid here. And this cause is remanded to the said circuit court for a new trial of the said issue herein, with directions to allow the use of expert testimony by comparison of handwriting of the said Francis Hanriot, proved to be genuine to the satisfaction of the court, with the disputed writing alleged to be the will of the said Francis Hanriot, deceased, and proceed in the said cause in accordance with the foregoing opinion and the views herein, in order to a final decree in the cause.
Which is ordered to be certified to the said circuit court of Norfolk county.
Decree reversed.